Title: To Benjamin Franklin from William Hodgson, 20 September 1780
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 20 Sepr. 1780
’Twas only a day or two ago, that your Letter of the 25th Ultimo was delivered me. I have since been with the Commissioners of Sick & Hurt, who admit to have recd the Men whom your Certificates specify— Your Accot Stands as under


America
  Dr. [Debtor] to Prisoners sent to Morlaix
119


Cr. [Creditor] by Prisoners and from



L’Orient & Morlaix
 67


due to England on Ballance
52


I hope you will be able to pay off this ballance that we may have a fresh exchange, it grieves me much to think how very long some of the poor fellows have been confined— There is a Capt Robert Scott, who was commander of a Privateer called the Golden Eagle taken the 2d. June last by the Genl. Pickering Privateer of Salem Capt Harrabin & carried into Bilbao. Capt. Harrabin suffered Capt Scott to return to England upon his parole engaging either to return or procure the release of an American prisoner here, the Commissioners assured me they were ready to acknowledge Capt Scott as a prisoner discharged & to be reckoned in Acc’t as if he came in a Cartel you consenting thereto & agreeing that his Parole is thereby fulfilled to which, I presume, you can have no Objection, ‘Tis strange to me that we have not heard of the Crew of this Privateer, they must be prisoners as well as their Captain, I submitt it to you whether it is not a matter worthy your enquiry what are become of them, as also of other English prisoners in Spain of whom you formerly made mention, I think I see a mode of Settlement opening by this that will answer the purposes of Humanity to improve— It seems to me, that, the Board of Sick & Hurt, by this precedent, will, in future have no Objection to admitt Parole engagements from Prisoners who have been carried in to Ports in Europe as exchanges made within the meaning of the Cartel & that they will be allowed as such in the general Acco’t— I am the more founded in this Idea because they have given me a List of some other prisoners taken by American Cruisers & now confined at st Omers, who if you will cause to be discharged, they promise to allow in Acco’t alltho they do not expect you shou’d be at the trouble of sending them to any particular Port, their bare discharge with leave to get home as they can being all they seemed to think necessary on your part, I hope therefore you will take the first Opportunity of making application in consequence, the names of the Prisoners as under
John Bell of the HopewellHenry DavisGeorge FisherPhilip Bailleau of the May Flower of JerseyJames BailleauPhilip BissonPhilip BertramJosuaricolePhilip Bisson

George Laurens— I think it will be necessary to have a Certificate of the discharge of these Men to produce to the Board. Your reply will oblige yr most Obedt sert
William Hodgson

P.S. Your Secy. writes my address Messrs. Gill, Hodgson & Co making my Xtian name a Surname, it misled mr Petrie, Guillme you Know being only Wm.

 
Addressed: Dr. Franklin / Passy
